     Case 1:15-cr-00177-DAD-BAM Document 41 Filed 07/22/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                     No. 1:15-cr-00177-DAD-BAM
12                       Plaintiff,
13            v.                                       ORDER DENYING DEFENDANT’S
                                                       MOTION TO VACATE, SET ASIDE, OR
14       TYRONE BUSH,                                  CORRECT HIS SENTENCE PURSUANT TO
                                                       42 U.S.C. § 2255
15                       Defendant.
                                                       (Doc. No. 25)
16

17

18           Pending before the court is defendant Tyrone Bush’s motion to vacate, set aside, or

19   correct his sentence pursuant to 28 U.S.C. § 2255 filed pro se on August 17, 2017.1 (Doc. No.

20   25.) The court has considered the parties’ briefing and, for the reasons set forth below, will deny

21   defendant’s motion.

22                                           BACKGROUND

23           On November 30, 2015, defendant pled guilty before Senior District Judge Anthony W.

24   Ishii to being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). (Doc. No.

25   17.) The minute entry from that change of plea hearing noted that defendant was “advised of

26   [the] charge, maximum penalties, and rights.” (Id.) On March 14, 2016, defendant appeared

27
     1
       The court apologizes to the parties for overlooking the pendency of this motion and the delay in
28   the issuance of this order.
                                                       1
     Case 1:15-cr-00177-DAD-BAM Document 41 Filed 07/22/20 Page 2 of 5

 1   before the undersigned who was assigned to this action after the entry of plea and before

 2   sentencing. At that time defendant was sentenced to a thirty-seven month term of imprisonment,

 3   to be served consecutive to any undischarged term of imprisonment relative to the sentence

 4   earlier imposed in United States v. Tyrone Royle Bush, No. 1:13-cr-00237-LJO-SKO, (Doc. No.

 5   18) (Oct. 16, 2014). (Doc. Nos. 23 & 24.) At the time of his sentencing in this case, defendant

 6   was advised of his appellate rights. (Doc. No. 23.)

 7          In the pending motion to vacate, set aside or correct his sentence, defendant contends that

 8   he did not receive effective assistance of counsel in determining whether to plead guilty. (See

 9   generally Doc. No. 25.) Specifically, defendant contends that his attorney provided him

10   “misadvice to plead guilty” by advising him “that his charges will be ran concurrent with his

11   2013 charges prior to advising him to plead guilty.” (Id. at 4, 6, 7.) Defendant also argues that he

12   “d[id] not even have an idea that he has a statutory right to an appeal[,] [n]or did he have any idea

13   as to what a habeas corpus petition under 2255 and/or (2241) consist of.” (Id. at 4.)

14          On November 2, 2017, the government filed its opposition to the pending motion.

15   Therein, the government contends that defendant’s § 2255 motion is untimely because it was filed

16   more than one year after the applicable one-year statute of limitations for pursuing the requested

17   relief had expired and defendant has not shown that he is entitled to equitable tolling. (Doc. No.

18   38.) On December 11, 2017, defendant filed his reply. (Doc. No. 40.) Defendant argues that the

19   pending motion was timely filed because he “was just made aware that his attorney was disbarred

20   for the exact same claims that he made in his 2255 application.” (Id. at 1.)
21                                         LEGAL STANDARDS

22          Title 28 U.S.C. § 2255 allows a federal prisoner to move the sentencing court to vacate,

23   set aside, or correct the sentence if he claims the right to be released upon any of the following

24   four grounds: (1) the sentence was imposed in violation of the Constitution or laws of the United

25   States; (2) that the court was without jurisdiction to impose such sentence; (3) that the sentence

26   was in excess of the maximum authorized by law; or (4) is otherwise subject to collateral attack.
27   28 U.S.C. § 2255(a); see also United States v. Monreal, 301 F.3d 1127, 1130 (9th Cir. 2002). “If

28   it plainly appears from the petition and any attached exhibits that the petitioner is not entitled to
                                                         2
     Case 1:15-cr-00177-DAD-BAM Document 41 Filed 07/22/20 Page 3 of 5

 1   relief in the district court, the judge must dismiss the petition.” Rules Governing Section 2254

 2   and 2255 Cases, Rule 4.

 3          A one-year statute of limitations applies to all motions filed under 28 U.S.C. § 2255,

 4   which, as relevant here, runs from the latest of “(1) the date on which the judgment of conviction

 5   becomes final; [or] . . . (4) the date on which the facts supporting the claim or claims presented

 6   could have been discovered through the exercise of due diligence.” 28 U.S.C. § 2255(f).

 7          Equitable tolling principles apply to petitions under 28 U.S.C. § 2255 in a manner similar

 8   to those filed by state prisoners under 28 U.S.C. § 2254. United States v. Battles, 362 F.3d 1195,

 9   1196–97 (9th Cir. 2004) (“The two sections have the same operative language and the same

10   purpose. We fail to see any reason to distinguish between them in this respect.”). “Generally, a

11   litigant seeking equitable tolling bears the burden of establishing two elements: (1) that he has

12   been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his

13   way.” Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005); see also Holland v. Florida, 530 U.S.

14   631, 649 (2010); Doe v. Busby, 661 F.3d 1001, 1011 (9th Cir.2011). That said, “equitable tolling

15   is ‘unavailable in most cases.’” Miranda v. Castro, 292 F.3d 1063, 1066 (9th Cir. 2002) (quoting

16   Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir. 1999)); see also Holland, 560 U.S. at 652 (“[T]he

17   circumstances of a case must be ‘extraordinary’ before equitable tolling can be applied[.]”). The

18   petitioner seeking equitable tolling “bears the burden of showing that this extraordinary exclusion

19   should apply to him.” Miranda, 292 F.3d at 1065.

20                                             DISCUSSION
21          In the pending form-motion, under Question 18, titled “Timeliness of Motion,” defendant,

22   in conclusory fashion, notes that his motion “S[h]ould be deemed Filed within a timely manner.”

23   (Doc. No. 25 at 11.) The government counters that the pending motion must be denied because

24   defendant filed the motion after the applicable one-year statute of limitations expired and

25   defendant has not shown that he is entitled to equitable tolling. (Doc. No. 38.) The court agrees.

26          “[T]he statute of limitations within which [defendant] had to file [his] § 2255 motion
27   began to run upon the expiration of the time during which [he] could have sought review by direct

28   appeal.” United States v. Schwartz, 274 F.3d 1220, 1223 (9th Cir. 2001). Here, judgement was
                                                        3
     Case 1:15-cr-00177-DAD-BAM Document 41 Filed 07/22/20 Page 4 of 5

 1   entered on March 14, 2016 (see Doc. Nos. 23; 24 at 1), and that judgment “became a final

 2   judgment for habeas purposes once the deadline for filing a notice of appeal expired 14 days

 3   later,” United States v. Gilbert, 807 F.3d 1197, 1200 (9th Cir. 2015), on March 28, 2016.

 4   Defendant did not appeal the judgment, thus he had until March 28, 2017 to file his § 2255

 5   motion. The pending motion, however, was filed on August 17, 2017, nearly four-and-a-half

 6   months after the one-year statute of limitations expired.

 7           In his reply, defendant, relying on 28 U.S.C. § 2255(f)(4), contends in extremely

 8   conclusory fashion that he discovered new facts, namely that “he was just made aware that his

 9   attorney was disbarred for the exact same claims that he made in his 2255 application.” (Doc.

10   No. 40 at 1.) He contends that upon discovering this information, “he immediately filed a

11   2255(f)(4).” (Id.) The court is not persuaded by defendant’s argument. Even assuming for the

12   sake of argument that defendant’s former counsel was disbarred for “the exact same claims” he is

13   asserting in the pending motion2 and further assuming that defendant only became aware of that

14   fact more than a year from the date of entry of final judgment in this action, the court fails to see

15   how the alleged disbarment of his former counsel supports defendant’s request for tolling of the

16   statute of limitations. Even if defendant’s former attorney had been disbarred for reasons similar

17   to the ineffective assistance of counsel claims defendant is asserting in the pending motion, that

18   does not mean that he was in any way prevented from asserting his ineffective assistance of

19   counsel claims within the applicable statute of limitations or that he was unaware of the basis for

20   those claims prior to his alleged discovery of new facts regarding his counsel.
21           Because the pending petition was filed after the applicable one-year statute of limitations

22   expired and because defendant has not shown that he is entitled to equitable tolling, the court

23   finds that the pending § 2255 motion is untimely and must therefore be denied.

24   /////

25   /////

26   2
        Defendant’s contention in this regard appears to be unfounded. The court has accessed the
27   California State Bar’s public website and defendant’s former counsel in this action is reflected
     there as an active member of the bar as of the date of this order. Certainly defendant has
28   presented no evidence or support of any kind for his conclusory assertion.
                                                       4
     Case 1:15-cr-00177-DAD-BAM Document 41 Filed 07/22/20 Page 5 of 5

 1                                            CONCLUSION

 2          For the reasons set forth above, defendant’s motion to vacate, set aside, or correct his

 3   sentence (Doc. No. 25) pursuant to 28 U.S.C. § 2255 is denied.

 4   IT IS SO ORDERED.
 5
        Dated:    July 21, 2020
 6                                                     UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       5
